Citation Nr: 0511745	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of entitlement to dependency 
and indemnity compensation (DIC).



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1946 to October 
1947, and from January 1951 to October 1953.  He died in June 
1993.  The appellant is his former spouse.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 RO determination that denied recognition 
of the appellant as the veteran's surviving spouse for the 
purpose of entitlement to DIC.  A Notice of Disagreement was 
received in September 2003, and a Statement of the Case was 
issued in February 2004.  A Substantive Appeal was received 
in April 2004.

In October 2004, after the RO certified this appeal to the 
Board, the appellant submitted additional evidence directly 
to the Board with a waiver of her right to have the RO 
initially review it.  

In April 2005, a Board Deputy Vice-Chairman granted the 
appellant's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant and the veteran were married in June 1951, 
and divorced in May 1978.

3.  The veteran died in June 1993.


CONCLUSION OF LAW

The appellant's claim of recognition as the veteran's 
surviving spouse for the purpose of entitlement to DIC is 
without legal merit.  38 U.S.C.A. §§ 5107 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.102, 3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and afforded an opportunity to 
present evidence and argument in connection with it.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed her.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, "marriage" means a marriage 
valid under the laws of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

"Surviving spouse" means a person of the opposite sex whose 
marriage to a veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), and who was his spouse at the time of his death, 
and lived with him continuously from the date of marriage to 
the date of his death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse, and has not 
remarried or has not since the death of the veteran and after 
September 19, 1962 lived with another person of the opposite 
sex and held herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50.

In this case, the RO denied the appellant recognition as the 
veteran's surviving spouse for the purpose of entitlement to 
DIC, on the grounds that she was not married to him at the 
time of his death.  

The basic facts in this case are not in dispute.  The record 
reflects that the appellant and the veteran were married in 
June 1951, and divorced in May 1978.  The veteran died in 
June 1993.  

The appellant requests that the Board recognize certain 
mitigating circumstances in her relationship with the veteran 
that may qualify her for recognition as his surviving spouse 
for the purpose of entitlement to DIC.  She asserts that she 
was forced to divorce the veteran after many years of 
marriage due to his extreme physical and emotional abuse and 
violent nature, but nonetheless took personal care of him 
every day from the time of onset of his illness in 1982 until 
his death.  She states that her separation (and ultimate 
divorce) from the veteran was, thus, due to his misconduct 
and without fault on her part.  

Unfortunately, the appellant's assertions provide no basis 
for the Board to grant the benefit sought.  Although evidence 
of mitigating circumstances may be used to demonstrate that a 
widow who was legally married to, but separated from, a 
veteran at the time of his death was not at fault in the 
separation, and thus should remain entitled to benefits as 
his surviving spouse, despite the lack of continuous 
cohabitation between them, such circumstances may not be used 
to establish entitlement once, as in this case, the marriage 
has been legally terminated-here, by divorce.  Mitigating 
circumstances apply only in cases where a claimant, although 
separated, remained the legal spouse of a veteran at the time 
of his death, and do not apply to any question of fault where 
a claimant and a veteran were legally divorced-and not just 
separated-prior to the veteran's death.  Accordingly, DIC 
benefits are not payable to the appellant as the veteran's 
surviving spouse based on their 1951 marriage, regardless of 
who may have been at fault in any circumstances which led to 
their 1978 divorce, and regardless of any actions either 
party may have taken or not taken toward each other after 
1978.   

The pertinent legal authority governing entitlement to DIC 
benefits for a surviving spouse is clear and specific, and 
the Board is bound by it.  As, on these facts, the appellant 
was not married to the veteran at the time of his 1993 death, 
she may not be recognized as his surviving spouse for the 
purpose of entitlement to DIC, and the claim must thus be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be denied as lacking entitlement 
under the law, or without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

 
ORDER

Recognition of the appellant as the veteran's surviving 
spouse for the purpose of entitlement to DIC is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


